Citation Nr: 0701877	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-09 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a stroke.

2.  Whether new and material evidence has been submitted 
regarding the claim for entitlement to service connection for 
a knee disability.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1950 to 
September 1951.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to a total disability rating based 
on individual unemployabilty (TDIU) and entitlement to 
service connection for a knee disorder is addressed in the 
remand portion of the decision and is remanded to the RO via 
the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the 
veteran withdrew his appeal with regard to the issue of 
entitlement to service connection for a stroke.

2.  Service connection for a knee disability was denied by an 
unappealed January 1998 rating decision.

3.  Evidence associated with the claims file since the 
unappealed January 1998 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a knee disability.

4.  Post traumatic stress disorder (PTSD) is manifested by a 
down mood, a restricted affect, nightmares, occasional 
intrusive thoughts, avoidance, hypervigilance, and an 
exaggerated startle response.  The evidence of record also 
demonstrated the veteran had fair short term memory, no 
thought or communication disorder, no hallucinations or 
delusions, no suicidal or homicidal ideations, and an 
acceptable level of abstract functioning.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
the issue of entitlement to service connection for a stroke 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a knee disability is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Because the claim to reopen a claim for entitlement to 
service connection for a knee disability is being granted, 
the notification and duty to assist provisions of the VCAA 
are deemed fully satisfied with respect to that issue.

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to a readjudication of the veteran's claim for 
entitlement to an increased initial evaluation for PTSD, a 
November 2005 letter satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Mayfield v. 
Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006) (noting that 
a VCAA timing defect may be cured by a post-initial decision 
VCAA letter followed by re-adjudication of the claim); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although notice was not provided to the veteran prior to the 
initial adjudication of the PTSD claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, the Board 
finds that the veteran has not been prejudiced.  "In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
An April 2004 letter and the November 2005 letter requested 
that the veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  

The Board notes that the veteran served during the Korean 
War, was awarded the Korean Service Medal with one star, and 
was wounded in action.

Claim For Entitlement To Service Connection For A Stroke

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By an August 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
stroke.  In March 2005 the veteran perfected an appeal.  
However, at the July 2005 RO hearing and in an October 2005 
written statement from the veteran's representative, the 
veteran withdrew his appeal regarding this issue.  With no 
allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

Claim to reopen claim for entitlement to service connection 
for knee disability

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection 
for a claimed disorder, the following must be shown:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In an unappealed January 1998 rating action, the RO denied 
the veteran's claim for entitlement to service connection for 
a knee disability because there was no evidence of inservice 
incurrence of a knee injury.  The veteran did not file a 
notice of disagreement after the January 1998 denial of his 
claim for service connection.  The January 1998 RO decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2006).  

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.

The evidence of record at the time of the January 1998 rating 
decision consisted of the veteran's claim, in which he 
asserted that he fell and injured his knee during service and 
had current knee stiffness.  Also of record were service 
medical records which were negative for any knee complaint, 
treatment, or disorder.  

Evidence of record received since the January 1998 rating 
decision includes additional statements by the veteran that 
he injured his knees because he fell in Korea during a fire 
fight and did not seek treatment.  Also of record are March 
2005 Vet Center records that noted the clinical indication 
was history of trauma right knee and weakness.  X-rays showed 
right knee bipartite patella and diffuse joint space 
narrowing and left knee osteoarthritis.  At the July 2005 RO 
hearing, the veteran testified that he did not seek attention 
for his knees during service because the injury happened 
during combat, that he saw a private doctor for his knees 
within a few months of service discharge, and that the 
remainder of his treatment was at the Vet Center.

Also received since the January 1998 rating decision are 
several lay statements.  These October and November 2005 
statements from the veteran's brothers and cousin, all 
indicated that upon the veteran's return from Korea, he had 
severe leg and knee problems, he was unable to sleep in a 
bed, he soaked his knees in hot Epson baths, and he slept 
with a pillow between his legs.  Each lay statement noted 
that it was understood that the knee symptoms were due to a 
fall in Korea.   

The Board has reviewed the evidence received since the 
January 1998 rating decision and has determined that the 
evidence is new, as it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to the reason for the initial denial of service connection - 
evidence of inservice incurrence of a knee injury.  The lay 
statements from the veteran's family are evidence of 
inservice incurrence of a knee injury because they show knee 
symptoms immediately after service discharge.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (holding that in 
determining whether evidence is new and material, the 
credibility of the evidence is presumed); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (noting that lay 
persons may testify regarding symptoms of a disease or 
injury).  The veteran's lay statements also indicate 
inservice incurrence of a knee injury.  Justus, 3 Vet. 
App. at 513; 38 U.S.C.A. § 1154(b) (West 2002) (noting that 
for combat veterans, VA accepts satisfactory lay evidence of 
service incurrence if consistent with service circumstances 
and conditions).  This evidence is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection for a knee disability  is reopened.


Increased Initial Evaluation For PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By an August 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
April 12, 2004.  The veteran appealed the disability 
evaluation.  By a January 2005 rating decision, the RO 
assigned a 30 percent evaluation, effective April 12, 2004.  

A July 2004 VA PTSD examination was conducted upon a review 
of the claims file.  The veteran reported he was currently 
living at a Veterans Center.  He reported disturbed sleep 
because his roommate required care during the night.  The 
veteran reported weekly nightmares about his Korean War 
experiences, occasional intrusive thoughts, avoidance of 
conversation and movies regarding the Korean War, an 
exaggerated startle response, and hypervigilance by scanning 
his environment and checking thoroughly the things that are 
around him.  The veteran stated that when he goes to a 
restaurant, he sits with his back to the wall and watches the 
front door.  He reported difficulty having close emotional 
ties and loving feelings towards other people, a short fuse, 
and that he no longer has interest in pursuing activities, 
such as watching movies and going bowling.  He stated that he 
had trouble with depression and had low energy.  The veteran 
was married for 20 years but his wife died in 1990.  He had 
one son who was killed in Vietnam, an older sister who had 
passed away, two brothers who lived back home, with whom he 
did not have much of a relationship, and regular telephone 
contact with one brother in California.  He did not have very 
many friends at the Vet Center although he had lived there 
three years, but had a few friends back at home.  

Upon examination, the veteran had a slightly down mood, 
restriction in his range of affect, fair short-term memory 
function, and no evidence of any thought disorder in the 
sense of derailment, tangentiality, or circumlocution.  There 
were no hallucinations, delusions, or suicidal or homicidal 
ideations.  There was reasonably good eye contact, an 
acceptable level of verbal analysis skills, an acceptable 
level of abstract functioning, and a fair level of 
functioning on the serial sevens task.  There was no 
impairment of thought process or communication that would 
impact his social functioning or work capacity.  The examiner 
noted that the PTSD caused mild dysfunction in the veteran's 
social activities and activities of daily living but that the 
veteran was able to take care of his basic hygiene.  The 
examiner also noted that the veteran had worked up until a 
stroke about three years prior.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 68, which 
reflects some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (DSM-IV).

At the July 2005 RO hearing, the veteran reported nightmares, 
denied suicidal ideations, and reported that he participated 
in social activities at the Vet Center.

The veteran's current 30 percent evaluation contemplates PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as:  
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, mild memory loss, 
such as forgetting names, directions, recent events.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds that the medical evidence of record does not 
support a rating in excess of 30 percent for PTSD.  The 
veteran's GAF score of 68 reflects mild symptoms or some 
difficulty in social, occupational, or school functioning.  
See DSM-IV, 46-7.  This GAF score does not indicate symptoms 
severe enough to warrant an evaluation in excess of 30 
percent on its own.  However, although GAF scores are 
important in evaluating mental disorders, see Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995), the Board must consider 
all the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  The veteran reported nightmares, 
occasional intrusive thoughts, avoidance of war memories, 
hypervigilance, exaggerated startle response, and difficulty 
being close to others.  The objective medical evidence showed 
the veteran had a down mood, a restricted affect, but fair 
short-term memory, no thought or communication disorder, no 
hallucinations or delusions, no suicidal or homicidal 
ideations, and an acceptable level of abstract functioning.  
The veteran did not have many friends, was not close to two 
of his brothers, but had been married for 20 years and had 
phone contact with one of his brothers.  The veteran had been 
able to work up until the time of a stroke.  Accordingly, the 
criteria for a 50 percent evaluation have not been met.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (50 percent 
evaluation assigned for symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  
Accordingly, an initial evaluation in excess of 30 percent 
for PTSD is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 30 percent is provided for 
certain manifestations of PTSD but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, the Board finds no evidence of an 
exceptional disability picture because the veteran has not 
required hospitalization and marked interference of 
employment has not been shown due to PTSD.  Accordingly, the 
RO's failure to consider referral for extraschedular 
consideration did not prejudice the veteran.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to service connection for a stroke 
is dismissed.

New and material evidence having been received, the claim for 
entitlement to service connection for a knee disability is 
reopened; the claim is granted to this extent only.

An initial evaluation in excess of 30 percent for PTSD is 
denied.


REMAND

The veteran claims entitlement to service connection for a 
knee disability and for TDIU.  Although substantial 
development has taken place regarding both claims, the Board 
finds that remand is required.

First, at the July 2005 RO hearing, the veteran testified 
that he had been treated by private doctor for his knees 
shortly after service discharge.  The veteran has not yet 
provided this name to VA and thus the RO has not attempted to 
obtain those records.  Moreover, the veteran testified that 
he received treatment at the Vet Center for his knees, but 
the only records of file from the Vet Center were from March 
2005.  Accordingly, a request should be made for additional 
Vet Center records. 

Moreover, an examination regarding the claim for entitlement 
to service connection for a knee disorder is now required 
because the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

Second, an examination is required in order for the Board to 
make an informed decision on the TDIU claim.  In adjudicating 
a claim for TDIU, VA may not reject the veteran's claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  

The veteran claims entitlement to TDIU based on his service-
connected disabilities, which include PTSD, which is assigned 
a 30 percent evaluation, residuals of cold injury of the left 
lower extremity, left upper extremity, right lower extremity, 
and right upper extremity, each assigned a separate 10 
percent evaluation, and residuals of a mortar fragment wound 
of the left arm, which is assigned a noncompensable 
evaluation.  See 38 C.F.R. §§ 4.16 (2006); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2006); 38 C.F.R. § 4.118, Diagnostic 
Code 7805(2006); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

There is no medical opinion of record that addresses what, if 
any, affect the veteran's service-connected disabilities have 
on his ability to work.  The only medical opinion of record 
is a July 2004 VA examiner's statement that a 
nonservice-connected disability has caused the veteran to be 
unable to work.  Hence, the RO must obtain a medical opinion 
as to whether PTSD, residuals of cold injury, and mortar 
fragment wound, alone and not in concert with any 
nonservice-connected disabilities, render the veteran unable 
to obtain or retain substantially gainful employment.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 491 (2006).  

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for entitlement to 
service connection for a knee disability 
and for TDIU, to include any private 
treatment records for his knees.  Based on 
the veteran's response, the RO must 
attempt to procure copies of all records 
not previously obtained from identified 
treatment sources.  The RO must obtain 
copies of all records of the veteran's 
treatment at the Vet Center not already of 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.

3.  Once any additional records are on 
file, the RO must provide the veteran with 
an orthopedic examination.  The entire 
claims file must be made available and 
reviewed by an appropriate VA examiner, 
and a nexus opinion offered regarding the 
etiology and onset of any knee disability.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  A complete rationale for 
all opinions must be provided.  The 
examiner must state whether any diagnosed 
knee disability is related to the 
veteran's military service or to any 
incident therein.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.

4.  Once any additional records are on 
file, the RO must schedule the veteran for 
a VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

5.  The RO must notify the veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examinations, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must indicate 
whether any notice that was sent was 
returned as undeliverable.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


